    Case 5:21-cv-03174-SAC Document 3 Filed 08/04/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


KIARA M. WILLIAMS,

                             Petitioner,

           v.                                       CASE NO. 21-3174-SAC

STATE OF KANSAS,


                             Respondent.


                    NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254. The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts. For the reasons

explained below, the Court directs Respondent to file a limited

Pre-Answer Response addressing the timeliness of this action.

Background

     A jury in Sedgwick County, Kansas convicted Petitioner of
felony murder, aggravated robbery, and aggravated assault. State v.

Williams, 299 Kan. 1039, 1042 (2014). Petitioner pursued a direct

appeal, and the Kansas Supreme Court (KSC) affirmed her convictions.

299 Kan. at 1040. The state district court denied Petitioner’s three

subsequent postconviction motions for relief. (Doc. 1, p. 3-4.)

Petitioner filed her federal habeas petition on August 2, 2021.

Timeliness
     This action is subject to the one-year limitation period

established by the Antiterrorism and Effective Death Penalty Act of

1996 (“AEDPA”) in 28 U.S.C. § 2244(d). Section 2244(d)(1) provides:
    Case 5:21-cv-03174-SAC Document 3 Filed 08/04/21 Page 2 of 5




     A 1-year period of limitation shall apply to an
     application for a writ of habeas corpus by a person in
     custody pursuant to the judgment of a State court. The
     limitation period shall run from the latest of –

     (A) the date on which the judgment became final by the
     conclusion of direct review or the expiration of the time
     for seeking such review;

     (B) the date on which the impediment to filing an
     application created by State action in violation of the
     Constitution or laws of the United States is removed, if
     the applicant was prevented from filing by such State
     action;

     (C) the date on which the constitutional right asserted
     was initially recognized by the Supreme Court, if the
     right has been newly recognized by the Supreme Court and
     made retroactively applicable to case on collateral
     review; or

     (D) the date on which the factual predicate of the claim
     or claims presented could have been discovered through
     the exercise of due diligence.


28 U.S.C. § 2244(d)(1).

     The one-year limitation period generally runs from the date

the judgment becomes “final,” as provided by § 2244(d)(1)(A). See
Preston v. Gibson, 234 F.3d 1118, 1120 (10th Cir. 2000). Under

Supreme Court law, “direct review” concludes when the availability

of direct appeal to the state courts and request for review to the

Supreme Court have been exhausted. Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). The Rules of the United States Supreme Court allow

ninety days from the date of the conclusion of direct appeal to

seek certiorari. Sup. Ct. R. 13(1). “[I]f a prisoner does not file

a petition for writ of certiorari with the United States Supreme
Court after [her] direct appeal, the one-year limitation period

begins to run when the time for filing certiorari petition expires.”
    Case 5:21-cv-03174-SAC Document 3 Filed 08/04/21 Page 3 of 5




United   States    v.    Hurst,   322    F.3d   1259     (10th    Cir.   2003).    The

limitation period begins to run the day after a conviction becomes

final. See Harris v. Dinwiddie, 642 F.3d 902-07 n.6 (10th Cir. 2011).

     The statute also contains a tolling provision:


     The time during which a properly filed application for
     State post-conviction or other collateral review with
     respect to the pertinent judgment or claim is pending
     shall not be counted toward any period of limitation under
     this subsection.


28 U.S.C. § 2244(d)(2).

     The one-year limitation period also is subject to equitable

tolling “in rare and exceptional circumstances.” Gibson v. Klinger,

232 F.3d 799, 808 (10th Cir. 2000) (citation omitted). This remedy

is available only “when an inmate diligently pursues his claims and

demonstrates      that    he   failure     to   timely    file     was    caused   by

extraordinary circumstances beyond his control.” Marsh v. Soares,

223 F.3d 127, 1220 (10th Cir. 2000). Circumstances that warrant

equitable    tolling      include,   for    example,      “when    an    adversary’s

conduct—or other uncontrollable circumstances—prevents a prisoner

from timely filing, or when a prisoner actively pursues judicial

remedies    but   files    a   deficient    pleading      during    the    statutory

period.” Gibson, 23 F.3d at 808 (internal citations omitted).

Likewise, misconduct or “egregious behavior” by an attorney may

warrant equitable tolling. Holland v. Florida, 560 U.S. 631, 651

(2010). However, “[s]imple excusable neglect is not sufficient.”

Gibson, 232 F.3d at 808 (citation omitted).
     Finally, actual innocence can create an exception to the one-

year time limitation. To qualify for the actual innocence exception,

the prisoner “must establish that, in light of new evidence, ‘it is
    Case 5:21-cv-03174-SAC Document 3 Filed 08/04/21 Page 4 of 5




more likely than not that no reasonable juror would have found

petitioner guilty beyond a reasonable doubt.’” House v. Bell 547

U.S. 518, 536-37 (2006) (quoting Schlup v. Delo, 513 U.S. 298, 327

(1995)). The prisoner must come forward with “new reliable evidence—

whether    it   be   exculpatory     scientific     evidence,    trustworthy

eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup, 513 U.S. at 324.

     Petitioner’s direct review concluded when the KSC affirmed her

convictions on July 3, 2014. Petitioner then had 90 days to seek

review before the United States Supreme Court. Thus, Petitioner’s

one-year federal habeas limitation period began to run around

October 3, 2014. According to her petition, Petitioner filed her

first postconviction motion for collateral review in case number

15CV1637 on June 20, 2015, tolling the one-year limitation period.1

Approximately 260 days of the one-year limitation period had expired

at that point, leaving approximately 105 days remaining.

     The Sedgwick County District Court Clerk’s Office has informed

the Court that the motion for relief in case number 15CV1637 was
denied on April 23, 2018. Petitioner did not appeal, so the federal

limitations period resumed running. On May 14, 2018,2 Petitioner

filed a second postconviction motion for collateral review, in case

number 18CV1127. At this point, approximately 281 days of the one-

year federal limitations period had expired, leaving approximately

84 days remaining. The information in the petition presently before

the Court, however, does not reflect whether Petitioner’s second or

third postconviction motions were “properly filed” such that they

1 The date of filing on the petition is “06/20/2005.” (Doc. 1, p. 3.) This
appears to be a typo, so the Court interprets it to reflect June 20, 2015.
2 The Sedgwick County District Court informed this Court of the date the

initial motion in case number 18CV1127 was filed.
    Case 5:21-cv-03174-SAC Document 3 Filed 08/04/21 Page 5 of 5




tolled the federal statute of limitations.

     The Court cannot determine from the information now before it

whether the proceedings in case number 18CV1127 or case number

19CV0948 statutorily tolled the one-year federal habeas limitations

period. Thus, the Court concludes that a limited Pre-Answer Response

(PAR) is appropriate. See Wood v. Milyard, 566 U.S. 463, 467 (2012);

Denson   v.   Abbott,   554   F.   Supp.   2d   1206   (D.   Colo.   2008).

Accordingly, the Court directs Respondent to file such a response

limited to addressing the affirmative defense of timeliness under

28 U.S.C. § 2244(d). If Respondent does not intend to raise that

defense, Respondent shall notify the Court of that decision in the

PAR. Upon receipt of the PAR, the Court will continue to review the

petition as required by Rule 4 of the Rules Governing Section 2254

Cases in the United States District Courts and, if necessary, the

Court then will direct Petitioner to show good cause why her

petition should not be dismissed.



     IT IS THEREFORE ORDERED that Respondent is granted to and
including September 6, 2021, in which to file a Pre-Answer Response

that complies with this order.


     IT IS SO ORDERED.

     DATED:   This 4th day of August, 2021, at Topeka, Kansas.




                                   S/ Sam A. Crow
                                   SAM A. CROW
                                   U.S. Senior District Judge
